DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/138,329 filed on 12/30/2020 with effective filing date 5/13/2011. Claims 1-2 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,886,100. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 10,886,100
Current Application
1. A method for cross-sectioning a sample with a preset thickness, comprising: providing a sample having x, y and z dimensions with first and second linear fiducials each having ends electronically detectable on a first cross-section surface of the sample defined by the x-y plane and each extending from the first cross-section surface in a direction having the z-dimension component at known angles relative to the x-y surface; exposing a second cross-section surface defined by the x-y plane with a material removal tool, where an x dimension distance between ends of the first and second linear fiducials exposed in each cross-
removing material from a sample to provide a section of the sample, comprising: providing a sample having x, y and z dimensions with first and second linear fiducials each having ends electronically detectable on a front cross-section surface of the sample and on a rear cross-section surface of the sample defined by the x-y plane and each extending from the front cross-section surface and the rear cross-section surface in a direction having the z-dimension component at known angles relative to the x-y surface; setting a target distance m from the front cross-section surface in the z-dimension, where m is a 

2. The method of claim 1, wherein after step e. further including positioning the rear cross-section surface of the sample for imaging by the imaging system and exposing another cross-section surface by the material removal tool, setting a target distance r from the rear cross-section surface in the z-dimension, where r is a real number; setting a slice distance of s, where s<r and s is a real number; iteratively executing the steps of f. scanning the cross-section surface to obtain a slice image thereof by the imaging system; g. exposing another cross-section surface defined by the x-y plane with a material removal tool to the slice distance of s, and where an x dimension distance between ends of the first and second linear fiducials exposed in each cross-sectioned surface changes along the z-dimension; h. electronically calculating an actual slice distance in the z-dimension between a previous cross-section surface and the currently exposed cross-section surface based on a change in the x dimension distance and the angles; i. 



Allowable Subject Matter
5.       	The prior art of record in particular, SU et al. US 2009/007,7697 A1 in view of Phaneuf et al. US 2009/0135240 does not disclose, with respect to claim 1, setting a target distance m from the front cross-section surface in the z-dimension, where m is a real number; setting a slice distance of n, where n<m and n is a real number; iteratively executing the steps of a. scanning the cross-section surface to obtain a slice image thereof by an imaging system; b. exposing another cross-section surface defined by the x-y plane with a material removal tool to the slice distance of n, and where an x dimension distance between ends of the first and second linear fiducials exposed in each cross-sectioned surface changes along the z-dimension; c. electronically calculating an actual slice distance in the z-dimension between a previous cross-section surface and the currently exposed cross-section surface based on a change in the x dimension distance and the angles; d. automatically adjusting parameters to advance the material removal tool in the z dimension for exposing a subsequent cross-section surface at a distance in the z 
Rather, SU et al. discloses the scanning sample at first resolution as a probe of SPM interacting with sample; collecting sample surface data in response to the scanning; and during collection of the sample surface data involving identifying sub-section of sample including detected based on sample surface data using at least two identification parameters, and automatically scanning sub-section of the sample at a second resolution as a probe of the SPM interacts with the sub-section of the sample, fig. 5 & para: 52-53. 
Similarly, Phaneuf et al. discloses constructing a cross-section image by defining a line segment in the plane of the thumbnail data, and generating a row of the cross-section image by analyzing the intensity values along the line segment of each thumbnail datum and stacking each row sequentially from top to bottom, such that the horizontal axis of the cross-section image corresponds to space and the vertical axis corresponds to time.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Irfan Habib/               Examiner, Art Unit 2485